 



Exhibit 10
Restricted Stock Unit Award and Agreement
[DATE]
Dear                                         :
H. J. Heinz Company is pleased to confirm that, effective as of
                    , you have been granted an award of Restricted Stock Units
(“RSUs”) [for Fiscal Year                     ] in accordance with the terms and
conditions of the H.J. Heinz Company Fiscal Year 2003 Stock Incentive Plan, as
amended by Amendment Number One (the “Plan”). This Award is also made under and
governed by the terms and conditions of this letter agreement (“Agreement”),
which shall control in the event of a conflict with the terms and conditions of
the Plan. For purposes of this Agreement, the “Company” shall refer to H. J.
Heinz Company and its Subsidiaries. Unless otherwise defined in this Agreement,
all capitalized terms used in this Agreement shall have the same meanings as the
capitalized terms in the Plan, which are hereby incorporated by reference into
this Agreement.

1.   RSU Award. You have been awarded a total of
                                         RSUs [for Fiscal Year
                    ].   2.   RSU Account. RSUs entitle you to receive a
corresponding number of shares of H. J. Heinz Company Common Stock (“Common
Stock”) in the future, subject to the conditions and restrictions set forth in
this Agreement, including, without limitation, the vesting conditions set forth
in Paragraph 3 below. Your RSUs will be credited to a separate account
established and maintained by the Company on your behalf. Until the Distribution
Date (as defined herein), your RSUs are treated as deferred compensation
amounts, the value of which is subject to change based on increases or decreases
in the market price of the Common Stock. Because the RSUs are not actual shares
of Common Stock, you cannot exercise voting rights on them until the
Distribution Date.   3.   Vesting. You will become vested in the RSUs credited
to your account according to the following schedule:
                                        .   4.   Termination of Employment. The
termination of your employment with the Company will have the following effect
on your RSUs:

  (a)   Retirement, Disability or Involuntary Termination without Cause. If the
termination of your employment with the Company is the result of Retirement,
Disability or Involuntary Termination without Cause, any RSUs granted hereunder
that remain unvested as of your Date of Termination shall continue to vest in
accordance with the vesting schedule set forth in Paragraph 3 above, subject to
the requirements of Paragraph 5 of this Agreement.     (b)   Death. In the event
that you should die while you are continuing to perform services for the Company
or following Retirement, any RSUs that remain unvested as of the date of your
death shall continue to vest in accordance with the vesting schedule set forth
in Paragraph 3 above.     (c)   Other Termination. If your employment with the
Company terminates for any reason other than as set forth in subparagraphs (a)
or (b) above, including without limitation any voluntary termination of
employment or an involuntary termination for Cause, no further vesting will
occur and you will immediately forfeit all of your rights in any RSUs that
remain unvested as of your Date of Termination.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
RSUs granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 12 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any other
employee of the Company, either for your own purpose or for any other person or
entity. You further agree that you shall not, during the term of your employment
by the Company or at any time thereafter, use or disclose the Confidential
Information (as defined below) except as directed by, and in furtherance of the
business purposes of, the Company. You acknowledge that the breach or threatened
breach of this Paragraph 5 will result in irreparable injury to the Company for
which there is no adequate remedy at law because, among other things, it is not
readily susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary





--------------------------------------------------------------------------------



 



    restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or threatened breach of this Paragraph 5. Any
breach by you of the provisions of this Paragraph 5 will, at the option of the
Company and in addition to all other rights and remedies available to the
Company at law, in equity or under this Agreement, result in the immediate
forfeiture of all of your rights in any RSUs that remain unvested as of the date
of such breach.       “Confidential Information” as used herein shall mean
technical or business information not readily available to the public or
generally known in the trade, including but not limited to inventions; ideas;
improvements; discoveries; developments; formulations; ingredients; recipes;
specifications; designs; standards; financial data; sales, marketing and
distribution plans, techniques and strategies; customer and supplier
information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you, or information which the Company received from third parties under an
obligation of confidentiality.   6.   Dividends. An amount equal to the
dividends payable on the shares of Common Stock represented by your unvested
RSUs will be paid directly to you as soon as practicable following the date on
which a dividend is declared by the Company. These payments will be calculated
based upon the number of RSUs credited to your account as of the date that a
dividend is declared. These payments will be reported as income to the
applicable taxing authorities, and federal, state, local and/or foreign income
and/or employment taxes will be withheld from such payments as and to the extent
required by applicable law.   7.   Distribution. All RSU distributions will be
made in the form of actual shares of Common Stock and will be distributed to you
on one of the following dates (each, a “Distribution Date”):

  (a)   Default Distribution Date. Shares of Common Stock representing your RSUs
will be distributed to you when the RSUs vest [, unless you make an election to
defer receipt to a later date, as provided in subparagraph (b) below].     (b)  
[Deferred Distribution Date. You may have elected to defer distribution of your
RSUs to a date subsequent to the Default Distribution Date by providing a
written election form to the Company in accordance with the provisions of
Internal Revenue Code Section 409A.]     (c)   Executive Officer/Section 16
Reporting Person Exception. If you are an executive officer of the Company or a
reporting person of the Company under Section 16 of the Securities Act of 1934
on the Distribution Date, the Distribution Date will automatically be deferred
to the close of business on the day following the last day of your employment
with the Company.     (d)   If you are a “specified employee,” as defined in
Internal Revenue Code section 409A(a)(2)(B)(i) on your deferred distribution
date, your distribution will be automatically deferred until the date that is
six (6) months after your “separation from service,” regardless of your deferred
distribution election.

    Subject to Section 7(d), certificates representing the distributed shares of
Common Stock will be delivered to the firm maintaining your account as soon as
practicable after a Distribution Date occurs. Notwithstanding the foregoing, and
subject to Section 7(d), all vested RSUs will be immediately distributed to you
at the close of business on the day following the last day of your employment
with the Company, or as soon as practicable thereafter, if you terminate
employment with the Company for any reason and deferred RSUs that vest after the
date of your termination will be immediately distributed to you as they vest,
despite any deferral election. Notwithstanding the foregoing, RSU distributions
will be made at a date other than as described above to the extent necessary to
comply with the requirements of Internal Revenue Code section 409A.   8.  
Impact on Benefits. To the extent that your RSU Award replaces a cash Annual
Incentive Plan (AIP) award opportunity, the face value of the award on the date
of the grant (the number of RSUs multiplied by the closing price, as listed on
the New York Stock Exchange, of the shares of Common Stock represented by the
RSUs on the date of the grant) will be included as compensation for the year of
the grant for purposes of the H.J. Heinz Company Supplemental Executive
Retirement Plan and the H.J. Heinz Company Employees Retirement and Savings
Excess Plan, regardless of whether or not the RSUs subsequently vest.   9.   Tax
Withholding. On the Distribution Date, the Company will withhold a number of
shares of Common Stock that is equal, based on the Fair Market Value of the
Common Stock on the Distribution Date, to the amount of the federal, state,
local,





--------------------------------------------------------------------------------



 



    and/or foreign income and/or employment taxes required to be collected or
withheld with respect to the distribution, or make arrangements satisfactory to
the Company for the collection thereof.

10.   Non-Transferability. Your RSUs may not be sold, transferred, pledged,
assigned or otherwise encumbered except by will or the laws of descent and
distribution. You may also designate a beneficiary(ies) in the event that you
die before a Distribution Date occurs, who shall succeed to all your rights and
obligations under this Agreement and the Plan. A beneficiary election form is
attached. If you do not designate a beneficiary, your RSUs will pass to the
person or persons entitled to receive them under your will. If you shall have
failed to make a testamentary disposition of your RSUs in your will or shall
have died intestate, your RSUs will pass to the legal representative or
representatives of your estate.   11.   Employment At-Will. You acknowledge and
agree that nothing in this Agreement or the Plan shall confer upon you any right
with respect to future awards or continuation of your employment, nor shall it
constitute an employment agreement or interfere in any way with your right or
the right of Company to terminate your employment at any time, with or without
cause, and with or without notice.   12.   Collection and Use of Personal Data.
You consent to the collection, use, and processing of personal data (including
name, home address and telephone number, identification number and number of
RSUs held) by the Company or a third party engaged by the Company for the
purpose of implementing, administering and managing the Plan and any other stock
option or stock incentive plans of the Company (the “Plans”). You further
consent to the release of personal data to such a third party administrator,
which, at the option of the Company, may be designated as the exclusive broker
in connection with the Plans. You hereby waive any data privacy rights with
respect to such data to the extent that receipt, possession, use, retention, or
transfer of the data is authorized hereunder.   13.   Future Awards. The Plan is
discretionary in nature and the Company may modify, cancel or terminate it at
any time without prior notice in accordance with the terms of the Plan. While
RSUs or other awards may be granted under the Plan on one or more occasions or
even on a regular schedule, each grant is a one time event, is not an
entitlement to an award of RSUs in the future, and does not create any
contractual or other right to receive an award of RSUs, compensation or benefits
in lieu of RSUs or any other compensation or benefits in the future.   14.  
Compliance with Stock Ownership Guidelines. All RSUs granted to you under this
Agreement shall be counted as shares of Common Stock that are owned by you for
purposes of satisfying the minimum share requirements under the Company’s
Simplified Stock Ownership Guidelines (“SOG”). Notwithstanding the foregoing,
you acknowledge and agree that, with the exception of the number of shares of
Common Stock withheld to satisfy income tax withholding requirements pursuant to
Paragraph 9 above, the shares of Common Stock represented by the RSUs granted to
you hereunder cannot be sold or otherwise transferred, even after the
Distribution Date, unless and until you have met SOG’s minimum share ownership
requirements. The Management Development & Compensation Committee will not
approve additional RSU awards to you unless you are in compliance with the terms
of this Paragraph 14 and the SOG requirements.   15.   Governing Law. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.





--------------------------------------------------------------------------------



 



     This RSU Award is subject to your on-line acceptance of the terms and
conditions of this Agreement through the Fidelity website.

            H. J. HEINZ COMPANY
      By:   /s/ William R. Johnson         William R. Johnson        Chairman of
the Board, President and
Chief Executive Officer     

         
 
       
Accepted:
       
 
       
 
       
 
       
Date:
       
 
       

